Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on October 1, 2020, has been made of record and entered.  In this amendment, claims 1-10 have been canceled, and new claims 11-26 have been added.
Claims 11-26 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on October 1, 2020.

Specification
The disclosure is objected to because of the following informalities:  
In the Specification, at paragraphs [0037]-[0039] and in Examples 1-3, the phrase “atmospheric pressure” is disclosed.  The pressure parameters recited in these excerpts, e.g., “0.1-15 atmospheric pressure”, appears to conflict with what is known as “atmospheric pressure” (e.g., 14.696 psi; 101,325 Pa, etc.).  It appears that a unit of pressure (e.g., bar, atm, psi, etc.) is missing, e.g., 0.1-15 bar, 0.1-15 psi, etc.


Claim Objections
Claims 22, 13-16, 19, 20, and 24 are objected to because of the following informalities:  
In claim 11, line 3 therein, “the nanometer iron powder” should be amended to recited “a nanometer iron powder”.
Claims 13-16, 19, and 20 are objected to for having therein improper word spacing, e.g., “4-30nm” should be amended to recite “4-30 nm” (claim 13); “10-27nm” should be amended to recite "10-27 nm" (claim 14).
	In claim 24, “obtained with the method” should be amended to recite “obtained by the method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-20 are indefinite for reciting the limitation “atmospheric pressure”.  The pressure parameters recited in these claims, e.g., “0.1-15 atmospheric pressure”, appears to conflict with what is known as “atmospheric pressure” (e.g., 14.696 psi; 101,325 Pa, etc.).  It appears that a unit of pressure (e.g., bar, atm, psi, etc.) is missing, e.g., 0.1-15 bar, 0.1-15 psi, etc.
Claim 26 is indefinite for reciting therein the term “high” (“high temperature”; “high pressure”).  The term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 11-14 and 21-25 are allowed.
Claims 15-20 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for preparing a pure phase έ/έ’ iron carbide catalyst, wherein a nanometer iron powder (or a nanometer powder iron compound capable of obtaining the nanometer iron powder) through in-situ reduction and H2 is subjected to a surface purification treatment, followed by pretreating the obtained material with H2 and CO at a temperature of 80-180°, wherein the molar ratio of H2/CO is (1.2-2.8):1, followed by carrying out carbide preparation with H2 and CO at  a temperature of 180-280°C, wherein the molar ratio of H2/CO is (1.0-3.0):1.
While the preparation of iron carbides via treatment with carbon monoxide and hydrogen is known in the art, Applicants’ claimed method, especially the treatment with hydrogen and carbon monoxide at two different temperature ranges and two different molar ratios of hydrogen to carbon monoxide.
Exemplary prior art includes:

Gray et al. (U. S. Patent No. 3,885,023), which teaches the preparation of iron carbide by reducing iron oxide in the presence of carbon monoxide at temperatures ranging from 500-550°C (Abstract).  While this reference teaches the feasibility in introducing iron oxide into a reactor, and pretreating the iron oxide with air prior to introduction of carbon monoxide,  the preparation disclosed by Gray et al. requires that the carbon monoxide is 
Mayer (U. S. Patent No. 2,562,806), which teaches the carbiding of iron-based catalysts by treatment with carbon monoxide and hydrogen for a time sufficient to convert some of the catalysts to carbides of iron; the reaction temperature for such conversion is between about 500° and 800°F (260-426.67°C, which is outside the temperature range of "80-180°C” in step (2) of Applicants’ claim 11, but overlaps the temperature range of "180-280°C" in step (3) of Applicants’ claim 11).
	Stelling et al. (U. S. Patent No. 2,780,537), which teaches the preparation of iron carbides by adding iron oxides to beds already containing a large proportion of iron carbide, and the mixture thereof is treated with carbon monoxide and hydrogen at a temperature within the range of 400°C-900°C, which is outside the respectively claimed temperature ranges of “80-180°C” and “180-280°C” in Applicants’ claim 11.
Tomiku et al. (U. S. Patent No. 5,552,073), which teach the treatment of iron to form iron carbide, wherein iron oxide or iron oxyhydroxide is first reduced with hydrogen, then treated with reducing and carbonizing agent (e.g., hydrogen/carbon monoxide), and optionally a reducing agent (hydrogen).  This reference does not teach or suggest the steps of two separate treatments with hydrogen/carbon monoxide, each at respectively 2/CO ratios of claim 11’s (1.2-2.8):1 and (1.0-3.0):1.
Hayashi et al. (U. S. Patent No. 6,004,373), which teaches production of iron carbide by bringing iron ore into contact with a reducing gas containing hydrogen and a carbon compound, with the participation of a sulfur component (Abstract).
Okamura et al. (U. S. Patent No. 4,842,759), which teaches the production of acicular particles of iron carbide by contacting acicular iron oxyhydroxide or acicular iron oxide with a mixture of CO and H2 (col. 3, lines 48-51).  This reference does not teach or suggest steps (2) and (3) of Applicants’ claim 11, regarding the treatment of the iron oxyhydroxide or iron oxide with CO and H2 at two respectively separate temperatures and molar ratios.
Kharas (U. S. Patent No. 8,809,225), which teaches the preparation of an activated iron-base Fischer-Tropsch catalyst, wherein a precipitated catalyst comprising oxides including at least iron oxide is provided, and activated by exposing the precipitated catalyst to an activation gas (e.g., a mixture of hydrogen and carbon monoxide), and increasing the temperature claim 11); the second temperature range is from 250-290°C (overlaps temperature range in step (3) in claim 11).  Kharas does not teach or suggest an initial step of contacting the precipitated catalyst with hydrogen prior to the activation, as recited in step (1) of Applicants’ claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 18, 2022